DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 and 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1 and 3-6 are currently pending in the present application. Claims 1 and 4-5 are previously presented; claim 2 is canceled; claim 3 is original; and claim 6 is newly added. The amendment dated June 30, 2021 has been entered into the record.

Response to Arguments
The applicant argues that “As acknowledged on pages 6 and 7 of the Office Action, Amemiya and Goto ‘919 do not teach or suggest that a relative brightness ratio of light emitted to a laminate of a reference diffuser plate and the reflective polarizing plate at 20° upward in the vertical direction and 0° in the horizontal direction is no less than 35%, and a relative brightness ratio of light emitted to the laminate of the reference diffuser plate and the reflective polarizing plate at 40° in the horizontal direction and 0° in the vertical direction is no less than 35%, as recited in claim 1. Goto ‘060 includes discussion of view from vertically above the display only with respect to the structure of Figure 10, where the upper surface is parallel to the normal line and thus is smaller than an angle between the bottom surface and the normal line, an arrangement opposite that provided in claim 1. Nothing in Goto contemplates this feature being desirable or even achievable in an optical sheet where an angle formed by interfaces on upper sides of the light absorption parts and a normal line of a surface of the optical sheet is wider than that formed by the interfaces on lower sides of the light absorption parts and the normal line of the surface of the optical sheet as recited in claim 1. Accordingly, persons of skill would have no motivation or expectation of success to combine this feature of Goto ‘060 with Amemiya or Goto ‘919, and thus Goto ‘060 would not remedy the deficiencies thereof” (Remarks, Pages 4-5).
Applicant's arguments with respect to at least claim 1 have been fully considered, but are not persuasive by the following reasons:
While the applicant argues that Goto `060 does not teach “an angle formed by interfaces on upper sides of the light absorption parts and a normal line of a surface of the 42) formed by interfaces on upper sides of the light absorption parts (the upper side of 34) and a normal line (V) of a surface of the optical sheet (S3) is wider than that (θ41) formed by the interfaces on lower sides of the light absorption parts (the lower side of 34) and the normal line of the surface of the optical sheet (paragraph [0062] “θ41<θ42)” as shown in Figure 4 below.

         
    PNG
    media_image1.png
    609
    532
    media_image1.png
    Greyscale

7), and the transmittance is high for the light beam going upward from the screen image source (Figure 10, Paragraph [0096]). Goto `060 further suggests the brightness be improved on the observer side when the display device is seen from upper side (Paragraph [0096]). The relative brightness ratio of light emitted to a laminate of a reference diffuser plate and the reflective polarizing plate at 20° upward in the vertical direction and 0° in the horizontal direction, and the relative brightness ratio of light emitted to the laminate of the reference diffuser plate and the reflective polarizing plate at 40° in the horizontal direction and 0° in the vertical direction are result-effective variables. In that, a higher relative-brightness ratio on the observer side can improve the image obtained.
Because controlling the viewing angle in the view angle control sheet would provide improved brightness according to the observer’s position (Goto `060: Paragraph [0096]), one would have been motivated to optimize the relative-brightness ratio, while providing the function of improved brightness is based on a result effective variable as identified above, and would require routine skill in the art. Furthermore, it has been held that that determining the optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II (A) and (B)).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya (US 2006/0103779), of record, in view of Goto `919 (US 2009/0091919), of record, and in further view of Goto `060 (US 2006/0245060), of record.
Regarding claim 1, Amemiya discloses an image source unit (Figure 9) comprising:
a surface light source device (54; Paragraph [0069]) that includes a light source (Paragraph [0072] “a light emitting diode … can be used”);
a liquid crystal panel (52) that is arranged on a light output side of the surface light source device; and
an optical sheet (51; Paragraph [0069] “a view angle controlling sheet”) that is arranged between the surface light source device and the liquid crystal panel (Figure 9),
the optical sheet comprising:

an optical function layer that is laminated to one surface of the substrate layer (S2); and
a light diffuser layer (Paragraphs [0064] “at least one additive function of AR, AS and AG may be provided to at least on one surface side of the view angle controlling sheet S3” and [0042] ““AG” is the abbreviation for the anti-glare” teaching providing AG on S2) that is arranged on one surface of the optical function layer, the one surface being on an opposite side of another surface of the optical function layer where the substrate layer is arranged across the optical function layer (Figure 4),
the optical function layer comprising:
light transmission parts (32 in Figure 4; Paragraphs [0060] “lens part 32” and [0025] “the lens parts having a trapezoidal cross sectional shape made of a light transmissible resin”) that have predetermined cross-sections, extend in a horizontal direction (Figure 4), and are arranged in a plurality of rows at predetermined intervals in a vertical direction (see Figure 4); and
light absorption parts (34; Paragraph [0062] “the wedge part 34”, [0049] “the wedge part … having a light absorbing function”) that are formed between adjacent light transmission parts, and have a lower refractive index than that of the light transmission parts ([0017] “the refractive index of the main material comprising the wedge part is N2 and the refractive index of the material comprising the lens part is N1, the relationship of N2<N1 is satisfied”), 
wherein the angle (θ42) formed by interfaces on upper sides of the light absorption parts (the upper side of 34) and a normal line (V) of a surface of the optical sheet (S3) is wider than 41) formed by the interfaces on lower sides of the light absorption parts (the lower side of 34) and the normal line of the surface of the optical sheet (Paragraph [0062] “θ41<θ42)”.
However, Amemiya does not disclose the surface light source device includes a reflective polarizing plate.
Goto `919 discloses a surface light source device (50 in Figure 1) includes a reflective polarizing plate (17; Paragraph [0079]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Amemiya liquid crystal display apparatus with the teachings of Goto `919, wherein the surface light source device includes a reflective polarizing plate, by disposing a reflective polarizing plate, as Goto `919 describes the surface light source system including a reflective polarizing plate, to increase luminance without narrowing viewing angle (Goto `919: Paragraph [0084]).
While Amemiya discloses measuring a front side transmittance of the view angle controlling sheet and the viewing angle (Paragraphs [0075]-[0076]), and using a reference piece capable of obtaining a substantially even diffused light beam at the angle −80° to +80° for reference to calculate the transmittance (Example 1 and Figure 10), Amemiya does not necessarily disclose wherein
a relative brightness ratio of light emitted to a laminate of a reference diffuser plate and the reflective polarizing plate at 20° upward in the vertical direction and 0° in the horizontal direction is no less than 35%, and 

However, Goto `060 discloses a view angle control sheet (70 in Figure 10), wherein a lower-side slope is larger than an upper-side slope in the angle relative to the outgoing light beam plane normal line (see the angle θ7), and the transmittance is high for the light beam going upward from the screen image source (Figure 10, Paragraph [0096]). Goto `060 further teaches that the brightness can be improved on the observer side when the display device is seen from upper side ([0096]). The relative brightness ratio of light emitted to a laminate of a reference diffuser plate and the reflective polarizing plate at 20° upward in the vertical direction and 0° in the horizontal direction, and the relative brightness ratio of light emitted to the laminate of the reference diffuser plate and the reflective polarizing plate at 40° in the horizontal direction and 0° in the vertical direction are result-effective variables. In that, a higher relative-brightness ratio on the observer side can improve the image obtained.
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to consider the viewing angle to optimize the relative-brightness ratio because considering the viewing angle in the view angle control sheet would provide improved brightness based on an observer’s position, while providing the function of improved brightness is based on a result effective variable and would require routine skill in the art. Furthermore, it has been held that that determining the optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II (A) and (B)).

Regarding claim 3, Amemiya as modified by Goto `919 and Goto `060 discloses the limitations of claim 1 above, and Amemiya further discloses an image display device comprising:
a housing (50 in Figure 9; Paragraph [0069] “a liquid crystal display apparatus”); and
the image source unit which is arranged inside the housing (54 included in 50).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya in view of Goto `919 and Goto `060, and in further view of Halverson (US 2014/0204464), of record.
Regarding claim 4, Amemiya as modified by Goto `919 and Goto `060 discloses the limitations of claim 1 above.
However, Amemiya does not disclose a cross-sectional area of one of the light transmission parts to a total cross-sectional area of the one of the light transmission parts and one of the light absorption parts which are adjacent to each other is 78.2% to 88.5%, on a cross-section of the optical function layer in a layer thickness direction.
Halverson discloses a cross-sectional area of one of the light transmission parts to a total cross-sectional area of the one of the light transmission parts and one of the light absorption parts which are adjacent to each other is 80%, on a cross-section of the optical function layer in a layer thickness direction (choosing W1=34 µm, W2=30 µm, D=96 µm, aspect ratio=3 for D/((W1+W2)/2), and cavity spacing=40 µm, the ratio becomes 80%; see Paragraph [0046] for the cavity spacing, Paragraph [0047] for W1, Paragraph [0105] for the aspect ratio and finding W2, and Paragraph [0048] for the cavity depth D; see Figures 2A-2D).


Regarding claim 5, Amemiya as modified by Goto `919, Goto `060 and Halverson discloses the limitations of claim 4 above, and Amemiya further discloses an image display device comprising:
a housing (50 in Figure 9; Paragraph [0069] “a liquid crystal display apparatus”); and
the image source unit which is arranged inside the housing (54 included in 50).

Regarding claim 6, Amemiya as modified by Goto `919 and Goto `060 discloses the limitations of claim 1 above.
Amemiya does not disclose a proportion of opening of the optical functional layer is at least 71.8%.
Halverson discloses a proportion of opening of the optical functional layer is 80%, wherein the proportion of opening is a proportion of an area of the light transmission parts per pitch to the area of the optical function layer on a side facing towards incident light (choosing 
It would have been obvious to one of ordinary skill, in the art at the time, to modify the device disclosed by Amemiya, Goto `919 and Goto `060 with teachings of Halverson, wherein a proportion of opening of the optical functional layer is at least 71.8%, as Halverson teaches the possible range of the period of the trapezoid structure, for the purpose of determining cut-off angles to block information or light outside of the viewing region (Halverson: Paragraphs [0005], [0105]), where Amemiya suggests the aperture ratio be controlled (Examples 1-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871